Citation Nr: 9913584	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  94-21 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for a skin disorder of the 
hands, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to March 
1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1993 rating decision by 
the Columbia, South Carolina RO, which denied entitlement to 
a compensable rating for a skin disorder of the hands.  This 
case was before the Board in April 1996 when it was remanded 
for additional development.  In September 1998, the rating 
for the veteran's skin disorder was increased from 0 percent 
to 10 percent, effective in April 1993 and the appeal was 
continued.

In November 1995, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran's service-connected skin disorder is 
manifested by small, deep-seated vesicles and papules 
covering the dorsal surfaces of the fingers, the sides of the 
fingers, the web spaces, and the distal part of the dorsum of 
the hands, as well as complaints of constant itching; the 
lesions are neither extensive nor markedly disfiguring.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a skin 
disorder of the hands have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, and Part 4, to 
include § 4.118, Diagnostic Codes 7806, 7817 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating action of April 1985, the RO granted service 
connection for chronic dyshidrosis of the hands and assigned 
a noncompensable evaluation.  This was based on service 
medical records that show that the veteran was treated for 
multiple deep-set minute vesicles on the sides of the fingers 
and dorsa of the hands, and minimal erythema and scaling on 
the dorsa of the hands.

In April 1993, the veteran filed a claim for an increased 
rating for a skin disorder of the hands.  Submitted with the 
claim were copies of previously received service medical 
records and a copy of the veteran's prescription for 
Diprosone cream.

An August 1989 VA outpatient treatment report was received by 
the RO in June 1993.  The treatment report notes the 
veteran's complaints of a rash on his hands.  Diagnosis was 
dyshidrotic eczema of the hands.  Diprosone cream was 
prescribed.

A July 1993 VA examination report notes the veteran's 
"history of dyshidrosis, which apparently is an allergic 
contact dermatitis exacerbated by exposure to water, 
detergent, talc, and numerous other topical agents, which 
results in an itchy nodular rash over both hands."  The 
veteran indicated that for the last year he had been using 
over-the-counter Cortaid and other hydrocortisone 
preparations to control his symptoms.  The veteran further 
indicated that he was employed as a stock-person at a grocery 
store.  Examination revealed a nodular thickening of the 
dorsal aspects of both hands.  No involvement of the palms 
was noted.  There were no breaks in the mucosa.  There was no 
swelling or involvement of the joints.  Assessment was 
contact dermatitis, precipitated by numerous chemical and 
organic allergens, currently fairly well controlled with 
over-the-counter preparations.

In November 1995, the veteran testified in a hearing before 
the Board that his hands are "wrinkled, they're discolored, 
they constant[ly] itch, [and] they break out."  He stated 
that his service-connected skin disorder involves primarily 
the backs of his hands and his fingers.  He further stated 
that he has constant itching and "a bunch of water 
blisters" that break open once a month.  He indicated that 
his service-connected skin disorder prevents him from 
"work[ing] in [his] field [of food preparation] because it 
irritates [him]."

In April 1996, after reviewing all the evidence of record, 
the Board remanded the case to the RO for additional 
development, to include obtaining the names and addresses of 
all health care providers where the veteran received 
treatment for his service-connected skin disorder since 1994.  
The Board also instructed the RO to schedule the veteran for 
a special VA dermatological examination to determine the 
nature and extent of all skin disability.

The evidence of record indicates that the RO obtained private 
treatment records dated from 1989 to 1996 that show 
continuing treatment for a skin disorder of the hands.  
Specifically, included is prescription for Temovate written 
in June 1996 and a June 1996 treatment report that notes a 
diagnosis of dyshidrotic eczema / moderate dermatitis of the 
hands.

An April 1998 VA examination report notes the veteran's 
complaints of a "rash" on his hands.  The veteran stated 
that his hands itch all the time, and that this increases at 
night and prior to a flare-up.  A history of a skin disorder 
of the hands since 1982 was noted.  The veteran stated that 
he has often treated his skin disorder with over-the-counter 
hydrocortisone creams.  The veteran indicated that he has 
worked as a stock-person in a grocery store for the past 
eight years and has taken no time off of work because of his 
skin disorder.  He further indicated that he has had no past 
hospitalizations.  Examination revealed a mottled 
discoloration on the dorsum of the hands and on the lateral 
edges of the fingers.  There were no fissures, no lesions, no 
flaking of the skin, no pilling of the skin, no swelling, no 
tenderness, no inflammation, no blisters and no crusting.  
Vesicles were present.  The veteran was not noted to be 
scratching his hands during the examination.  Pictures of the 
veteran's hands were included as a part of the examination 
report.  Assessment was chronic dermatitis bilaterally on the 
dorsum of the hands.  The veteran was referred for a 
dermatology consultation.

A July 1998 VA dermatology consultation notes that the 
veteran had controlled his dyshidrosis by using creams.  It 
was further noted that treatment with systemic steroids had 
been considered in the past.  Examination revealed small, 
deep-seated vesicles and papules covering the dorsal surfaces 
of the fingers, the sides of the fingers, the web spaces, and 
the distal part of the dorsum of the hands.  The papules were 
noted to have a dense, erythematous base.  Assessment was 
dyshidrotic eczema.  The examiner noted that the veteran 
currently had light to moderate involvement of the 
dyshidrotic eczema, a condition that was noted to wax and 
wane.  The examiner further noted that the veteran had 
received Lidex cream several weeks earlier and recommended 
that the veteran continue with this treatment.

By rating action in September 1998, the rating for chronic 
dyshidrosis of the hands was increased to 10 percent.  The 
veteran continued his appeal.

Analysis

The veteran contends that his service-connected skin disorder 
is more disabling than currently evaluated.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
On the basis of the entire record, the Board finds that an 
increased rating is not warranted for the veteran's service-
connected skin disorder.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998). 

The veteran is currently assigned a rating of 10 percent 
under 38 C.F.R. § 4.118, Part 4, Diagnostic Code 7817, 
dermatitis exfoliativa.  Under applicable regulation, 
dermatitis exfoliativa is in turn rated as eczema.  38 C.F.R. 
§ 4.118, Part 4, Diagnostic Code 7806.  Under that code, a 
noncompensable evaluation is warranted when there is slight, 
if any, exfoliation, exudation, or itching on a non-exposed 
surface or small area.  A 10 percent evaluation requires 
exfoliation, exudation, or itching on an exposed surface or 
extensive area.  A 30 percent evaluation requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement. 

The evidence of record shows that the veteran has complained 
of constant itching of the hands, requiring the regular use 
of creams such as hydrocortisone and Lidex; however, constant 
itching was not objectively confirmed on examination.  For 
instance when examined in April 1998, the examiner 
specifically noted that the veteran did not scratch his hands 
during the course of the examination.  While examination 
revealed small, deep-seated vesicles and papules covering the 
dorsal surfaces of the fingers, the sides of the fingers, the 
web spaces, and the distal part of the dorsum of the hands, 
findings were otherwise normal with no fissures, lesions, 
blistering or crusting.  Moreover, when seen on dermatology 
consultation in July 1998, there was only light to moderate 
involvement according to the examiner.  Such as assessment 
would be inconsistent with either extensive involvement or 
marked disfigurement, nor has constant exudation been 
identified.  No exudation was reported on either the April or 
July 1998 examinations.  Under such circumstances, it appears 
that the weight of the evidence is against the veteran's 
claim for a rating in excess of 10 percent.  

Moreover, the veteran is working and has not required 
extensive periods of hospitalization; nor is there anything 
else in the record to suggest that an extraschedular 
evaluation higher than 10 percent for his skin disorder might 
possibly be in order under 38 C.F.R. § 3.321.  


ORDER

A rating in excess of 10 percent for a skin disorder of the 
hands is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

